Citation Nr: 1200631	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-38 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for the period prior to September 2, 2008; and for the period beginning November 1, 2008; for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1964 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently returned to the RO in Boston, Massachusetts.  

In connection with this appeal the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in August 2008.  A transcript of the hearing is associated with the claims file. 

The Board notes that in a September 2008 rating decision, the Veteran was granted entitlement to a temporary total disability rating for his PTSD due to a hospitalization in excess of 21 days.  Therefore, the Board has limited its consideration accordingly.  


REMAND

The Board finds that additional development is required before the Veteran's claim for an increased disability rating for PTSD is decided.  

The Veteran's last VA psychiatric examination was in November 2007.  The Board notes that in a December 2010 statement, the Veteran reported that he had been hospitalized twice since June 2007.  The Veteran also submitted discharge summaries from August 2009 and December 2010 hospitalizations for PTSD symptoms.  

The fact that the Veteran has required inpatient treatment for his PTSD at least twice since his last VA examination tends to indicate that his disability has increased in severity since the November 2007 VA psychiatric examination.  Therefore, the Board finds that the Veteran should be afforded a new VA psychiatric examination in order to accurately determine the current level of severity of all impairment resulting from his PTSD.  

Additionally, a review of the record shows that the Veteran has sought mental health treatment at the VA Medical Center.  The most recent VA Medical Center outpatient treatment note of record is from January 2007.  Also, as noted above, the Veteran has received inpatient treatment for his PTSD at the VA Medical Center.  However, a review of the record shows that, with the exception of discharge summaries, there are no treatment notes documenting his inpatient PTSD treatment of record.  Therefore, current VA Medical Center inpatient and outpatient treatment notes should be obtained before a decision is rendered with regard to this issue.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, after the foregoing development actions have been performed, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected PTSD.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entirety of the claims files in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  A multi-axis examination, with a GAF score, should be rendered.  A complete rationale should be given for all opinions and conclusions expressed.

3. The RO or the AMC should confirm that the examination report comports with this remand and undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


